387 F.2d 954
SCHNEIDER MILLS, INC., and Jimmy and Josh, Inc., Petitioners,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 11497.
United States Court of Appeals Fourth Circuit.
Argued December 6, 1967.
Decided January 8, 1968.

On Petition for Review and Cross-Petition for Enforcement of an Order of the National Labor Relations Board.
Arthur McM. Erwin, Spartanburg, S. C., for petitioners.
Allison W. Brown, Jr., Attorney, N.L. R.B. (Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, and Fred R. Kimmel, Attorney, N.L.R.B., on brief), for respondent.
Before SOBELOFF, BOREMAN and WINTER, Circuit Judges.
PER CURIAM:


1
Fully cognizant of the prerogatives of management to take disciplinary action, including discharge, for insubordination, we are, nevertheless, satisfied that there is substantial evidence on the whole record to support the Board's conclusion that the three employees in question were discharged in violation of §§ 8(a) (3) and 8(a) (1) of the Act, and that the Board appropriately ordered their reinstatement, with backpay and other relief.


2
Enforcement granted.